Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 1 of 27 PageID: 16478



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



  INDWIOR INC., INDWIOR UK                         .                 -

                                                 Civ. No. 17-7111 (KM) (CLW)
  LIMITED, and AQUESTWE
  THERAPEUTICS, INC.,                            Civ. No. 18-1775 (KM) (CLW)
                                                 Civ. No. 18-5288 (KM) (CLW)
                   Plaintiffs,

  V.


  DR. REDDY’S LABORATORIES S.A.,
  AND DR. REDDY’S LABORATORIES,
  INC.,

                  Defendants.

  INDWIOR INC., INDIWOR UK                         .                 -



                                                  Civ. No. 17-7 106 (1cM) (CLW)
  LIMITED, and AQUESTIVE
  THERAPEUTICS, INC.,                             Civ. No. 18-8285 (KM) (CLW)

                   Plaintiffs,

  V.                                                       OPINION

  ALVOGEN PINE BROOK, INC., AND
  ALVOGEN PINE BROOK LLC,

                  Defendants.




 KEVIN MCNULTY, U.S.D.J.:
          This opinion contains the Court’s construction of key patent terms
 following a Markman hearing. (Dkt. No. 7106 at DE 211; Dkt. No. 7111 at DE
 290) The final section constitutes the Court’s opinion on the motion by Alvogen
 Pine Brook, Inc. and Alvogen Pine Brook LLC (collectively, unless otherwise
 specified, “Alvogen”) to recover on bonds posted in connection with my grant of
 a temporary restraining order in the 17-cv-7 106 consolidated action. (See DE
  148).

                                        1
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 2 of 27 PageID: 16479



       These consolidated patent infringement cases are brought by Indivior
 Inc., Indivior UK Limited, and Aquestive Therapeutics, Inc. (collectively, unless
 othenvise specified, “Indivior”), against Dr. Reddy’s Laboratories S.A. and Dr.
 Reddy’s Laboratories, Inc. (collectively, unless othenvise specified, “DRL”) and
 Alvogen.
       The patents-in-suit are Patent Nos. 9,931,305 (“the ‘305 Patent”), issued
 to Aquestive on April 3, 2018, and 9,687,454 (“the ‘454 Patent”), issued to
 Indivior on June 27, 2017. Indivior’s Suboxone film is also covered by Patent
 No. 8,603,514 (“the ‘514 Patent”). The ‘514 Patent shares the same
 specification with the ‘305 Patent. As a result, the ‘305 Patent was filed with a
 terminal disclaimer to synchronize its expiration with that of the ‘514 Patent.
 This ‘514 Patent is not directly at issue here, but was at issue in a related
 litigation involving these same parties filed in the United States District Court
 for the District of Delaware (“the Delaware Litigation”).
           Collectively, these patents describe formulations of Suboxone film, a
 “rapidly dissolving film that adheres to the underside of a patient’s tongue” or
 cheek. Indivior’s Suboxone film is used to treat opioid dependency; it works to
 decrease a patient’s need for opioids while also deterring abuse. Its two active
 ingredients are buprenorphine and naloxone. The films are created by mixing a
 pharmaceutically active ingredient with a polymer in a solvent, casting the
 mixture onto a planar carrier surface to form a wet film, and then controllably
 drying the film to produce a solid thin sheet that can be cut into individual
 dosages.
      I.            Procedural History’
           I first briefly review the relevant opinions issued both in this action and
 in the related Delaware Litigation.



         Citations to the record will be abbreviated as follows. Citations to page numbers
 refer to the page numbers assigned through the Electronic Court Filing system, unless
 othenvise indicated:
                =   Docket entry number in this case.

                                             2
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 3 of 27 PageID: 16480



       In broad strokes, Indivior previously moved in this action to enjoin DRL
 from bringing its generic Suboxone film to market. In a prior decision, I granted
 the motion. (Dkt. No. 7111 at DE 121). DRL subsequently appealed to the
 Federal Circuit, which reversed and remanded. Indiuior Inc. v. Dr. Reddy’s
 Labs., S.A., 752 F. App’x 1024 (Fed. Cir. 2018) (“Indiviorf). The parties also
 appealed a number of decisions in the related Delaware Litigation. After the
 parties filed their Markman briefs here, the Federal Circuit issued its opinion
 concerning the Delaware Litigation appeal. Indivior Inc. v. Dr Reddy’s Labs.,
 S.A., 930 F.3d 1325, 1339 (Fed. Cir. 2019) (“IndiviorH”).



        “Dkt. No. 7106”   =   Civil Action No. 2:17-cv-7106-KM-CLW.
        “Dkt. No. 7111”   =   Civil Action No. 2:17-cv-7111-KM-CLW.
        “Dkt. No. 5285”   =   Civil Action No. 2: 18-cv-5285-KM-CLW.
        “DId. No. 5288”   =   Civil Action No. 2:1S-cv-5288-KM-CLW.
       “P1. Opening” = Plaintiffs Opening Markman Brief (Dkt. No. 7106 at DE 135;
 01cc No. 7111 at DE 250).
        “P1. Ex.” = Plaintiff’s Exhibits (Dkt. No. 7106 at DE 135-1; Dkt. No. 7111 at DE
 250-1), attached to the Declaration of Philip S. May (Id.).
        “P1. Response” = Plaintiffs Responsive Markman Brief (Dkt. No. 7106 at DE
  146; Dkt. No. 7111 at DE 259).
        “Def. Opening” = Defendants’ Opening Markman Brief (Dkt. No. 7106 at DE
  136; Dkt. No. 7111 at 249).
       “Def. Ex.” = Defendants’ Exhibits (Dkt. No. 7106 at DE 137 to 137-4; Dkt. No.
 7111 at 249-1 to 249-5).
        “Def. Response” = Defendants’ Responsive Markman Brief (Dkt. No. 7106 at DE
  144; Dkt. No. 7111 at 256).
      “Fassihi Declaration” = Declaration of Reza Fassihi, Ph.D. (Dkt. No. 7106 at
 DE 136-1; Dkt. No. 7111 at 249-6).
      “Fuller Declaration” = Declaration of Gerald 0. Fuller, Ph.D. (Dkt. No. 7106 at
 DE 135-2; Dkt. No. 7111 at 250-2).
      “‘305 Patent” = United States Patent No. 9,931,305, P1. Ex. A (Dkt. No. 7106 at
 DE 135-1; Dkt. No. 7111 at DE 250-1).
      “454 Patent” = United States Patent No. 9,687,454, P1. Ex. B (Dkt. No. 7106 at
 DE 135-1; Dkt. No. 7111 at DE 250-1).
      “514 Patent” = United States Patent No. 8,603,514, P1. Ex. C (Dkt. No. 7106 at
 DE 135-1; Dkt. No. 7111 at DE 250-1).

                                            3
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 4 of 27 PageID: 16481



            A. The ‘514 Patent
        Indivior initially entered the Suboxone market by introducing a tablet in
 2002. It then began developing a film version with Aquestive. The patent for
 that film, the ‘514 Patent, was issued on December 10, 2013.2 (‘514 Patent at
 [45j, [54].).
        DRL and others, including Alvogen, sought to enter the film market as
 generic competitors and filed ANDAs with the FDA for generic versions of the
 Suboxone film. Indivior responded by filing suit against a number of parties,
 including DRL and Alvogen, in the Delaware Litigation. Ultimately, the
 Delaware district court held that Indivior had failed to meet its burden of
 showing that DRL’s and Alvogen’s generic versions infringed the claims of the
 ‘514 Patent for Suboxone film. Reckitt Benciciser Phann. Inc. v. Dr. Reddy’s
 Labs. S.A., Nos. 14-1451, 14-1573, 14-1574, 2017 WL 3837312 (D. Del. Aug.
 31, 2017); Reckitt Benckiser Phann. Inc. u. Dr. Reddy’s Labs. S.A., No. CV 14-
  1451-RGA, 2017 WL 3782782 (D. Del. Aug. 31, 2017); Indivior Inc. v. Mylan
  Techs. Inc., 298 F. Supp. 3d 775 (D. Del. 2018).
        With respect to DRL, District Judge Andrews had earlier construed one
 of the claims in the ‘514 Patent to mean “dried without solely employing
 conventional convection air drying from the top” and found that there was not
 enough evidence to show that DRL’s procedures “amountLed] to an
 unconventional process” for drying. See Reckitt Benckiser Phann. Inc. v. Teva
 Phann. USA Inc., Nos. 14-1451, 14-1573, 141574,2016WL3621632,at*10_
 *11 (D. Del. June 29, 2016). He found that Indivior had disclaimed
 “conventional convection air drying from the top,” both through express
 statements and repeated disavowal in the ‘514 Patent specification. Id. at *8,
 *11 (noting that the ‘514 Patent contained identical language from process

 patents that were construed earlier in the opinion and applying that same
 reasoning to the claims in the ‘514 Patent). After reviewing the evidence


 2    At the time, Aquestive was known as MonoSol Rx, LLC. (See, e.g., Dkt. No. 5285
 atDE 1).

                                       4
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 5 of 27 PageID: 16482



 presented at trial, Judge Andrews concluded that Indivior did not prove that
 DRL’s process of drying was unconventional, and hence infringing. Judge
 Andrews later made similar findings with respect to Alvogen. See Mylan Techs.
 Inc., 298 F. Supp. 3d at 785. (“Plaintiffs’ comparison between Alvogen’s exhibit
 batch and commercial processes fails to demonstrate that Alvogen’s
 commercial process does not ‘solely’ employ drying from the top. It does not
 change my conclusion that Plaintiffs have not demonstrated ‘substantial’
 bottom drying.”).
       Indivior then appealed to the Federal Circuit. See Section I.E, infra,
 discussing Indivior IL
             B. The ‘305 Patent
       Aquestive responded to the Delaware ruling by applying for the ‘305
 Patent, which was issued on April 3, 2018. The ‘514 Patent and the ‘305 Patent
 largely overlap, except as to the language of one claim—Claim 26 of the ‘305
 Patent and Claim 62 of the ‘514 Patent. The two pertinent revisions are as
 follows:
       First, the ‘514 Patent claims “(i) a cast film.” The ‘305 Patent, however,
 claims “(i) a continuously cast film produced on a manufacturing line.”
        Second, the ‘514 Patent claims that
       “said flowable water-soluble or water swellable film-forming matrix
       is capable of being dried without loss of substantial uniformity in
       the stationing of said particulate active therein; and wherein the
       uniformity subsequent to casting and dnjing of the matrix is
       measured by substantially equally sized individual unit doses
       which do not vary by more than 10% of said at least on active.”

       The ‘305 Patent contains similar language, except that the italicized
 “drying” language was dropped and references to “continuous casting” are
  substituted. Thus ‘305’s Claim 26 now reads:
       said flowable water-soluble or water swellable film-forming matrix is
       capable of being continuously cast on the manufacturing line without
       loss of substantial uniformity in the stationing of said particulate
       active therein; and


                                       5
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 6 of 27 PageID: 16483



          wherein said uniformity of the-continuously cast film is measured by
          substantially equally sized individual unit doses cut from the
          continuously cast film which do not vary by more than lO% of a
          desired amount of said at least one active.

 (P1. Ex. A at 85; italicized emphasis added).
          Indivior then brought these actions against DRL and Alvogen here in the
 District of New Jersey, now claiming infringement of the new ‘305 Patent. (See
 Dkt. No. 5288 at DE 1; Dkt. No. 5285 at DE 1). Upon learning of DRL’s plans to
 launch the ANDA product “at risk,” Indivior moved for temporary restraints and
 a preliminary injunction to prevent DRL from launching its generic product.
 (Dkt. No. 7111 at DE 70). I granted a temporary restraining order enjoining
 DRL from launching in order to preserve the status quo during the resolution
 of the motions. (Id. at DE 78). After a hearing, on July 13, 2018, I granted
 Indivior’s motion for a preliminary injunction. (Id. at DE 121). In essence, I
 concluded that Indivior, in the ‘305 Patent, had succeeded in “claiming around”
 the problem with the ‘514 Patent that was identified in the Delaware decision.
          DRL then appealed that decision to the Federal Circuit, which disagreed.
                C. Indivior I
          On November 20, 2018, a divided Federal Circuit vacated the preliminary
 injunction issued in this action and remanded. See Jnthvior I, 752 F. App’x
  1024.
          The Federal Circuit first examined the ‘305 Patent’s specification. The
 court particularly noted the specification’s focus on drying processes:
          The specification teaches that conventional drying methods—which
          only apply warm air to the top of the wet film—produce films that do
          not have the claimed content uniformity. Id. at col. 9 11. 13—18. The
          specification explains that conventional methods that apply heat
          only to the top of the film cause the water on the surface to
          evaporate. Id. at col. 3 1. 48—col. 4 1. 3

          The specification discloses controlled drying techniques that avoid
          the “rippling” problems produced by conventional drying methods.
          Id. at col. 23 11. 10—21. The specification explains that “[tihe objective
          of the drying process is to provide a method of drying films that
          avoids complications, such as the noted ‘rippling’ effect, that are

                                           6
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 7 of 27 PageID: 16484



            associated with conventional drying methods.” Id. at col. 23 II. 10—
            14. The invention’s controlled drying techniques include applying
            heat to the bottom of the film, introducing controlled microwaves,
            controlling the air flow above and beneath the film, and employing
            furnace filters. Id. at col. 23 11. 22—39, col. 54 11. 20—21. These
            techniques control heat distribution during the drying process and
            produce content-uniform films. Id.

 Id.   at   1026.
            In light of that discussion, the Federal Circuit considered whether
 Indivior was likely to succeed on the merits of its infringement claims,
 ultimately answering that question in the negative. In the ‘305 specification,
 the court found, Indivior expressly disclaimed “solely using conventional top air
 drying to produce films with the claimed content        uniformity.   The patent
 distinguishes these conventional methods from the present invention and
 disparages their use, stating that these methods result in films that do not
 have content uniformity—a key feature of the invention. Under our case law on
 specification disclaimer, such statements exclude from the scope of the ‘305
 claims films formed using these drying methods.” Id. at 1029. The Federal
 Circuit relied heavily on SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys.,
 Inc., 242 F.3d 1337, 1343—44 (Fed. Cir. 2001) and Openwave Sys., Inc. v. Apple
 Inc., 808 F.3d 509, 513 (Fed. Cir. 2015), which instruct that disavowal of a
 feature in the specification results in the exclusion of that feature from the
 claim scope:
            “Disavowal requires that ‘the specification make[ J clear that the
            invention does not include a particular feature.’” Openwave Sys.,
            Inc. v. Apple Inc., 808 F.Sd 509, 513 (Fed. Cir. 2015) (quoting SciMed,
            242 F.3d at 1341). “To find disavowal of claim scope through
            disparagement of a particular feature, we ask whether ‘the
            specification goes well beyond expressing the patentee’s preference
               [such thati its repeated derogatory statements about [a particular
            embodimentj reasonably may be viewed as a disavowal.”’ Id. at
            (quoting Chicago Bd. Options Exch., Inc. v. Int’l Sec. Exclt, LLC, 677
            F.3d 1361, 1372 (Fed. Cir. 2012)).

            In SciMed, we instructed that



                                            7
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 8 of 27 PageID: 16485



              [w]here the specification makes clear that the invention does
              not include a particular feature, that feature is deemed to be
              outside the reach of the claims of the patent, even though the
              language of the claims, read without reference to the
              specification, might be considered broad enough to
              encompass the feature in question.

       SciMed, 242 F.3d at 1341. There, we determined that the patent
       claims covered balloon dilation catheters with coaxial lumens and
       excluded catheters with dual lumens, even though no language in
       the claims expressly provided for such an exclusion. Id. at 1340. The
       specification cited the disadvantages of prior art dual lumens and
       pointed out the advantages of the co-axial *1030 lumens that were
       the subject of the SciMed patents. Id. at 1342—43. The patent’s
       characterization of the “present invention” also included several
       references to an annular, i.e. coaxial lumen. Id. at 1343. Further,
       the specification disclosed that an annular sleeve structure “is the
       basic sleeve structure for all embodiments of the present invention
       contemplated and disclosed herein.” Id. We held that the
       specification language “defines SciMed’s invention in a way that
       excludes the dual, or side-by-side, lumen arrangement.” Id.

       In Openwove, we affirmed the district court’s construction of “mobile
       device” to exclude devices containing computer modules. 808 F.3d
       at 517. The patent specification was “rife with remarks that
       disparage and, therefore, disclaim mobile devices that incorporate
       computer modules.” Id. at 514. The patent detailed the many
       problems of incorporating a computer module into a mobile device,
       and distinguished the present invention from prior art devices that
       did just that. 14. at 515—16. We concluded that “ft is difficult to
       envisage how, in light of the repeated disparagement of mobile
       devices with ‘computer modules’ discussed above, one could read
       the claims of the patents-in-suit to cover such devices.” 14. at 517.

 Indiviorl, 752 F. App’x at 1029—30.
       Thus, based on SciMed and Openwave, the Federal Circuit found a
 textual basis for continuing to impute a drying limitation to the ‘305 Patent’s
 claims: “[T]he ‘305 patent is ‘rife with remarks that disparage, and therefore,
 disclaim’ solely using conventional top air drying to form films. The
 specification instructs that using such methods produces films without content
 uniformity—a claim limitation and a key feature of the invention.” Id. at 1030.
 The Court was persuaded that “continuously cast film” has an inherent drying

                                       8
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 9 of 27 PageID: 16486



 limitation because the film, which starts as a liquid, has to be dried to
 ultimately become a solid film. Id. at 103 1—32. Moreover, “[t]he specification
 makes clear that a film produced using only conventional top air drying cannot
 satisfy the claim limitations      .   .   .   As such, the express disclaimer of conventional
 top air drying in the specification disavows not just a process step from process
 claims, but also films produced by these drying methods from the scope of the
 ‘305 composition claims.” Id. at 1032.
       In sum, the Federal Circuit found that Indivior was unlikely to succeed
 on the merits of infringement because the disavowals in the specification
 placed DRL’s conventional, top air drying films outside the scope of the ‘305
 Patent. Id. at 1031—34.
       The Federal Circuit also examined the cases litigated between Indivior’s
 predecessor (Reckitt Benckiser) and DRL in the Delaware Litigation. There,
 “The Delaware Court determined that the patentee disavowed solely using
 conventional air drying from the top to produce the claimed films” in the ‘514
 Patent. Id. at 1027. In reviewing the ‘305 Patent and the ‘514 Patent, the
 Federal Circuit found that the only difference between the two patents was that
 the “305 claims contain the term ‘continuously cast’ in place of ‘dried’ and
 ‘drying.’ There is no dispute that there are no other material differences
 between the claims     .   .   While the language of the claim terms changed, the
 scope of the claims did not materially change.” Id. at 1034—35 (citations
 omitted). Thus, the Federal Circuit also held that claim preclusion likely barred
 Indivior’s suit as the ‘305 Patent was patentably indistinct from the ‘514
 Patent. Id. at 1035.
       Judge Newman issued a dissenting opinion in which she first criticized
 the majority for failing to credit the district court’s “equitable discretion, and
 instead mak[ing] appellate findings of the merits of infringement, although
 there has been no trial of infringement.” Id. at 1036—37 (Newman, J.,
 dissenting). Judge Newman also disagreed with the majority’s efforts to read a
 drying limitation into the ‘305 Patent claims when that process limitation,


                                                    g
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 10 of 27 PageID: 16487



  present in the ‘514 Patent, had been dropped for purposes of the ‘305 Patent.
  Id. at 1037—38. Thus, in her view, it was improper for the majority “to rewrite a
  product claim to contain a process limitation from the specification   —   here
  contained in a preferred but not sole embodiment— for it confounds the roles
  of the specification and the claims.” Id. at 1037. The majority committed
  further error, wrote Judge Newman, because it treated the Delaware court’s
  decisions on a different patent, the ‘514 Patent, as barring suit in this action
  on the ‘305 Patent. Id. at 1040.
         Indivior then filed a petition for en banc rehearing, essentially espousing
  the position of the dissent.
               D. Mvogen
         Meanwhile, on January 22, 2019, Indivior moved in this Court for
  temporary restraints and a preliminary injunction to prevent Alvogen from
  launching its generic product prior to the Federal Circuit’s issuance of its
  mandate in Indiuiorf (Dkt. No. 7106 at DE 83). I granted a temporary’
  restraining order (“TRO”) enjoining Alvogen from launching in order to preserve
  the status quo pending the issuance of the mandate. (Id. at DE 88). I also
  granted Alvogen the opportunity to apply by telephone for the posting of a
  reasonable bond should it receive FDA approval for its Suboxone film. (Id.).
  After a hearing on the preliminary injunction application, on January 24, 2019,
  I entered an amended order to show cause that temporarily restrained and
  enjoined Alvogen and ordered Indivior to post a bond or other security in the
  amount of $18 million. (Id. at DE 102). On Febnia      1, 2019, the parties agreed
  and stipulated, and I so ordered, that Alvogen would be enjoined from
  “engaging in the use, offer to sell, or sale within the United States, or importing
  into the United States its generic buprenorphine-and naloxone-containing
  transmucosal film products.” (Id. at DE 105). The temporary restraints were
  dependent on the final outcome of the Indiviorlappeal. (Id.). Indivior later
  agreed to post. a second bond that increased the total value of the bonds posted
  to $36 million. (Id.).


                                         10
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 11 of 27 PageID: 16488



        On February 4, 2019, the Federal Circuit denied rehearing. On February
  19, 2019, the Federal Circuit issued its mandate vacating the DRL preliminary
  injunction. The same day, I vacated the injunctive restraints. (Id. at DE 119).
  Alvogen then proceeded to bring to market its Suboxone film.
        Alvogen now moves for an order granting it an immediate recovery on the
  bonds. (Dkt. No. 7106 at DE 148, 149, 171). Indivior opposes that motion. (Id.
  at DE 156).
                E. Indiviorli
        Following the Indiviorldecision, and after the parties submitted their
  Mark-man briefing here, on July 12, 2019, the Federal Circuit, this time with
  Judge Newman in the majority, issued its opinion on the appeals taken in the
  Delaware Litigation. In this opinion, here deemed Indivior II, the Federal Circuit
  largely upheld the Delaware district court’s findings. 930 F.3d 1325. My
  Mark-man findings here are guided, if not strictly compelled in every particular,
  by the Federal Circuit’s decision in Indivior IL
        As in its prior Indivior Idecision, the Federal Circuit here looked to the
  manufacturing process and the role of drying: “As described in the
  specification, drug content uniformity is required by regulatory authorities yet
  difficult to achieve in practice because of problems in manufacturing the films.”
  Indiviorll, 930 F.3d at 1331. One way the specification achieves uniformity, the
  court observed, is “by drying the film in a rapid manner from the bottom up.”
  Id. The court went on to discuss the drying limitations in the specification,
  which, it found, disclaimed conventional drying methods. See Id. at 1332.
        On this appeal, Indivior challenged the Delaware district court’s findings
  that DRL and Alvogen had not infringed the ‘514 Patent. In response, both DRL
  and Alvogen argued that they employ (so-called “conventional”) drying
  processes that use “dryers where the sole source of heat comes from the top
  and thus does not infringe the asserted claims of the ‘514 Patent.” Id. at 1334—
  35; see also Id. at 1335 (“And as in the DRL case, the court found that
  Alvogen’s film manufacturing process dries the films primarily from the top and


                                         11
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 12 of 27 PageID: 16489



  thus does not meet the drying limitation and does not infringe the asserted
  claims.”).
        Mirroring the reasoning of Indivior I, the Federal Circuit in Indivior II held
  “that the [Delaware] district court correctly construed the drying limitation and
  that the ‘514 Patent specification disclaims conventional top air drying.” Id. at
  1336. The Court incorporated the reasoning of Inthvior Ito conclude that the
  change of language as between the claims of the ‘514 and ‘305 patents was not
  sufficient to change the result. Both patents, the Court found, excluded
  conventional top air drying methods:
        In addressing whether Indivior’s assertion of the ‘305 patent raised
        the same cause of action as the ‘514 patent, we concluded:

               jT]he specification limits the scope of the “continuously cast”
               limitation in the ‘305 claims as it limited the scope of the
               “drying” limitation in the ‘514 claims. Speczjically,filmsfonned
               with conventional top air dnjing methods are excluded from the
               scope of both claim terms.

        [Indivior 1] at 1034—35 (emphasis added). We explained that “[w]hile
        the language of the claim terms changed, the scope of the claims did
        not materially change.” Id. at 1035 (emphasis added). Even where
        different patents are asserted between two suits, claim preclusion
        bars a patentee from bringing successive suits accusing the
        defendant’s same product of infringing essentially the same patent
        claims. SimpleAir, Inc. v. Google LLC, 884 F.3d 1160, 1167 (Fed. Cir.
        2018); see Acumed LLC v. Stnjker Corp., 525 F.3d 1319, 1324 (Fed.
        Cir. 2008). Because—and only because—the asserted claims of the
        ‘305 Patent were materially the same as those that were or could
        have been asserted in the ‘514 Patent, we held that Indivior’s action
        on the ‘305 Patent was likely claim precluded and that the district
        court abused its discretion in entering a preliminary injunction.
        Indivior, 752 F. App’x at 1035.



        We agree with DRL and Alvogen that the [Delaware] district court
        correctly construed the drying limitation and that the ‘514 patent
        specification disclaims conventional top air drying   .The asserted
                                                                  .   .



        claims recite a film that is “capable of being dried without loss of
        substantial uniformity,” but, as we already concluded in Indivior,
        and as we again explain below, the specification repeatedly makes

                                         12
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 13 of 27 PageID: 16490



           clear that conventional top air drying does not yield uniform films.
           ‘514 Patent col. 74 11. 3—5. Such drying is thus outside the reach of
           the claims.

           A specification may disclaim an embodiment by repeatedly
           disparaging it. See Opeimuave Sys., Inc. v. Apple Inc., 808 F.3d 509,
           513—14 (Fed. Cir. 2015); ChL Rd., 677 F.3d at 1372. Here, the
           specification repeatedly disparages conventional top air drying
           because such drying does not produce uniform films, the central
           object of the claimed invention

  Id. at 1336—37; see also Id. at 1340. Thus, in analyzing the ‘514 Patent in
  Indiviorll, the Federal Circuit drew on its reasoning in Indiviorl, making it clear
  that for these purposes, the claims of the ‘305 Patent are indistinct, or at least
  not meaningfully distinct, from those of the ‘514 Patent.
     II.         CLAIM CONSTRUCTION
                 A. Standards
           “The purpose of claim construction is to ‘determin[ej the meaning and
  scope of the patent claims asserted to be infringed.”’ 02 Micro Int’l Ltd. v.
  Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008) (quoting
  Mark-man v. Westview Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995) (en
  banc), affd, 517 U.S. 370, 116 5. Ct. 1384 (1996)). “[T]he words of a claim are
  generally given their ordinary and customary meaning.” Phillips v. AWH Corp.,
  415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc) (internal quotation marks and
  citations omitted). Courts interpret claim terms according to an objective
  standard: “[T]he ordinary and customary meaning of a claim term is the
  meaning that the term would have to a person of ordinan’ skill in the art in
  question at the time of the invention.” Id. at 1313. To make this determination,
  courts may consider evidence intrinsic to the patent, i.e., “the words of the
  claims themselves, the remainder of the specification, [and] the prosecution
  history,” as well as “extrinsic evidence, which consists of all evidence external
  to the patent and prosecution history, including expert and inventor testimony,




                                          13
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 14 of 27 PageID: 16491



  dictionaries, and learned treatises.” Id. at 1314, 1317 (internal quotation marks
  and citations omitted).
        In Phillips, the United States Court of Appeals for the Federal Circuit,
  sitting en banc, explained that its prior case law had “attempted to explain
  why, in general, certain types of evidence are more valuable than others.” Id. at
  1324 (citing Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582
  (Fed.Cir.1996)). Phillips assigned significant value to intrinsic evidence and less
  weight to extrinsic evidence, holding extrinsic evidence useful only to the extent
  that “those sources are not used to contradict claim meaning that is
  unambiguous in light of the intrinsic evidence.” Id. at
        Thus, a court “first look[s] to the actual words of the claims and then
  read[sj them in view of the specification.” Profectus Tech. LLC v.   Huawei    Techs.
  Co., 823 F.3d 1375, 1380 (Fed. Cir. 2016). “ICilaims must be read in view of
  the specification, of which they are a part” because the specification “is the
  sing’e best guide to the meaning of a disputed term.” Phillips, 415 F.3d at
  1315. “[I]f the specification reveals a special definition given to a claim term by
  the inventor, then the inventor’s lexicography governs, even if it differs from the
  terms ordinary meaning.” David Netzer Consulting Eng’r LLC v. Shell Oil Co.,
  824 F.3d 989, 994 (Fed. Cir. 2016) (citing Phillips, 415 F.3d at 1316). The court
  may also consider, where relevant, the patent’s prosecution history, “which
  consists of the complete record of the proceedings before the PTO and j] the
  prior art cited during the examination of the patent.” Phillips, 415 F.3d at
  1317. Extrinsic evidence, considered in the context of the intrinsic evidence,
  may “help educate the court regarding the field of the invention and     [1   help the
  court determine what a person of ordinary skill in the art would understand
  claim terms to mean.” Phillips, 415 F.3d at 1319.




                                         14
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 15 of 27 PageID: 16492



                  B. Disputed Claims
                      1.    “Continuously Cast Film” and “Continuously Cast Film
                           Produced on a Manufacturing Line”


           Term                     Plaintiff                     Defendant

      “continuously        plain and ordinary meaning,   “a film formed by combining
      cast film”           but if construction is        components to form a wet
      (‘305 PatentS        necessary, “continuous        matrix, depositing the wet
      k           •
                      ‘    sheet of cast film”           matrix onto a substrate, and
                                                         drying the matrix without
                                                         solely employing conventional
                                                         convection air drying from the
                                                         top”

      “continuously        plain and ordinary meaning,   “a film formed by combining
      cast film            but if construction is        components to form a wet
      produced on a        necessary, “continuous        matrix, depositing the wet
      manufacturing        sheet of cast film produced   matrix onto a substrate, and
      line”                on a manufacturing line”      drying the matrix without
                                                         solely employing conventional
      (‘305 Patent: 26)
                                                         convection air drying from the
                                                         top”

  (P1. Opening at 11; Def. Opening at 10).
           The parties’ primary dispute is whether, with respect to the ‘305 Patent,
  the claim “continuously cast film” has a drying limitation. No, says Indivior, for
  several reasons. (P1. Opening at 11).
           First, according to Indivior, “cast film” has a plain meaning   —   individual
  doses are cast in one sheet. The word “continuous” does not alter this meaning;
  it just refers to the fact that a sheet has not yet been cut into dosage-sized
  pieces. (Id. at 12—13). Therefore, “continuously cast film” should be given the
  same plain meaning that “cast film” was given in the related ‘514 Patent. (Id.).




  3      These jointly submitted charts, summarizing the parties’ positions as to the
  four disputed claims, are reproduced as relevant in connection with the discussion of
  each claim.

                                            15
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 16 of 27 PageID: 16493



         Second, Indivior contends that during the patent prosecution, it
  specifically amended the claim to remove drying limitations. Any construction
  of the claim, it says, must account for this history. (Id. at 14—15).
         Third, the patent specification does not disclaim “conventional
  convection air drying from the top.” This is demonstrated by the specification’s
  inclusion of examples illustrating that conventional drying ovens can be used
  to make uniform films. (Id. at 15—20). Indivior points to the Fuller Declaration,
  which highlights that “[t]he ‘305 Patent guides the practitioner in the selection
  of the optimal choice of polymer and the use of viscosity to create uniform films
  when conventional drying operations are used” and notes that polymer
  selection, rather than the technique of drying, is the major determinant in the
  viscosity of the solution. (Fuller Declaration    ¶ 62—63; see also P1. Response at
  13—19).
         Fourth, Indivior alleges that defendants’ proposed construction is
  improper because it imposes a process limitation onto a composition claim. (P1.
  Opening at 2 1—22).
         Fifth, Indivior contends that Indivior I, reversing the preliminary
  injunction, is not binding on this court. (Id. at 23—29). Indivior claims that the
  Indivior Iopinion was based on a “cold record” and did not have the benefit of,
  e.g., the Fuller Declaration. (Id. at 24—25; see also P1. Response at 10—11).
         Finally, Indivior contends that the ‘514 Patent is a different patent with a
  different prosecution history and different claims, so that the findings from the
  Delaware Litigation are not binding here. (P1. Response at 11—12).
         DRL and Alvogen counter that claim construction in this case must
  account for the findings in the Delaware Litigation and the Federal Circuit’s
  opinions in hidivior I (and, now, Indivior Ii). (Def. Opening at 10)   .‘
                                                                              Defendants



         As noted above, the Federal Circuit’s opinion in Indivior II was decided after the
  parties submitted their Markman briefing. Nevertheless, DRL and Alvogen likewise
  argued at the Markman hearing that Indivior II also bears on these issues and requires
  a finding in its favor. (Markman Hearing Transcript (Dkt. No. 7106 at DE 213, pp. 60—
  61; Dkt. No. 7111 at DE 292, pp. 60—61)).

                                           16
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 17 of 27 PageID: 16494



  contend that these opinions already and unequivocally establish that
  “continuously cast film” has a drying limitation because the specification
  disclaimed films made using conventional, top air dn’ing. Thus, regardless of
  Indivior deleting the word “dried” during the patent prosecution of the ‘305
  Patent, Indivior is precluded by the doctrine of issue preclusion from arguing
  otherwise here. (Id. at 13—15; Def. Response at 19—20). Defendants also point to
  numerous examples in the specification that disparage conventional, top air
  drying. (P1. Opening. 15—18). Finally, defendants contend that the Indiviorl
  decision was not based on a “cold record”; the Federal Circuit had the benefit of
  the Delaware Litigation over the ‘514 Patent, briefing containing all of Indivior’s
  arguments here, expert declarations addressing the merits of the current
  claims, the preliminary injunction hearing transcript, and oral argument. (Def.
  Response at 13—14). In any event, say the defendants, Indivior has failed to
  supply any new evidence here, not available before, that would change the
  result. (Id. at 16—17). As noted above, I held a Mw-kman hearing in which both
  sides were permitted to proffer whatever evidence they deemed appropriate.
        To construe the claim here I must endeavor to give the claim terms their
  “ordinary and customary meaning” in light of the words chosen, primarily
  based on the specification, which “is the single best guide to the meaning of a
  disputed term.” Phillips, 415 F.3d at 1315. I also am guided by both Federal
  Circuit opinions in Inthvior land Inthvior II, which together suggest that the
  ‘305 Patent must be construed consistent with the ‘514 Patent.
        Turning to the ‘305 Patent’s specification, I am constrained to find, as
  did the Federal Circuit, that the specification discloses creation of uniform
  films via certain controlled drying processes that differ from conventional top-
  down techniques:
        The specification teaches that using conventional drying methods,
        which apply hot air to the top of the film, produces nonuniform
        films. E.g., id. col. 811. 56—64, col. 22 II. 4 1—60. As hot air strikes the
        surface of the film, water at the surface evaporates, forming a
        polymer skin that seals the aqueous composition below. Id. col. 3 11.
        37—42. But as heating continues, the vapor pressure of the


                                           17
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 18 of 27 PageID: 16495



        underlying aqueous composition builds, causing the film surface to
        stretch and ultimately break to allow the vapor to escape. Id. cal. 3
        11. 45—49. The polymer skin then reforms, and the cycle of surface
        destruction     and    reformation        continues until  drying   is
        complete. Id. col. 3 11. 49—52. Undesirably, this    cycle produces  a
        dried film that is uneven and nonuniform, which the patent refers
        to as the “ripple effect.” Id. col. 3 11. 5 1—54.



        In a section titled “Drying Wet Cast Films,” Id. cal. 28 1. 51, the
        specification states that “[t]he wet film may be dried using controlled
        bottom drying or controlled microwave drying, desirably in the
        absence of external air currents or heat on the top (exposed) surface
        of the film,” Id. col. 28 11. 52—55 (emphasis added). Such methods
        allow for vapor release without the disadvantages described above.
        Id. cal. 28 11. 55—57. In contrast, “Iclonventional convection air
        drying from the top isnot employed” because it produces tbe ripple
        effect. Id. col. 28 11. 57—64 (emphasis added). If some top air’is used,
        “it is balanced with the bottom air drying to avoid non-uniformity.”
        Id. col. 29 11. 1—3.

        In addition to controlling the location of the source of air, the
        specification teaches a “zone drying procedure” in which the film is
        dried along a belt with different drying zones that may vary in
        temperature, humidity, or other atmospheric conditions. Id. col. 32
        11. 38—67. The specification does not specify whether the air comes
        from the top or bottom during zone drying but does indicate that
        zone drying “dries the film without surface skinning.” Id. cal. 32 11.
        49—50. Zone dnning may be supplemented with additional processes
        such as lamination “so long as controlled drying is maintained in
        accordance with the invention.” Id. col. 33 11. 1—4.

  Indivior II, 930 F.3d at 1332. In light of the patent’s specification, and giving
  due regard to the reasoning of the Federal Circuit, I must reject Indivior’s
  proposed claim construction. Rather, defendants’ proposed construction, which
  construes “continuously cast film” to include “drying the matrix without solely
  employing conventional convection air drying from the top” is consistent with
  the claim language and the overall specification. I therefore find that
  “continuously cast film” means a continuous sheet of cast film that has been
  dried without solely employing conventional convection air drying from the top.


                                         18
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 19 of 27 PageID: 16496



                      2.   “ParticLe Size of 200 Microns or Less” and “Particle
                           Size of 100 Microns or Less”5

           Term                        Plaintiff                    Defendant

   “particle size of 200      No construction necessary     Indefinite
   microns or less”           (i.e., particle size of 200
   (‘305 Patent: 1, 26)       microns or less)
   “particle size of 200      No construction necessai-v Indefinite
   microns or less”           (i.e., particle size of 100
                              microns or less)
   (‘305 Patent: 27)


  (P1. Opening at 29; Def. Opening at 22).
        Here, Alvogen challenges the term “particle size,” stating that it is
  indefinite because there are many ways to measure it. (Def. Opening at 22).
  According to Alvogen, “particle size” is “highly dependent upon the particular
  method used to make the measurement.” The patent, it says, is indefinite
  because it does not specify what method should be used. (Id. at 23). In support,
  Alvogen proffers the report of its expert, Dr. Reza Fassihi, who notes that there
  are numerous methods for measuring particle size and that the specification
  does not recognize or require a specific method of measurement. (Fassihi
  Declaration   ¶‘I   50—66; Def. Opening at 2 1—23). Although sieving is one such
  method, Alvogen points to examples in the ‘305 Patent that it claims do not
  support the use of a sieve: “[The ‘305 Patent] also includes an example of an
  active agent having a ‘mean sphere diameter’ of 12 microns (40:50-51) and an
  example of an active agent having an ‘approximated [sic]150 micron’ particle
  size (40:38-40). Thus the specification, according to Alvogen, is at best
  inconsistent in its description of particle size, and in many examples does not
  describe how a reported particle size was determined at all.” (Def. Opening at
  24). Alvogen maintains that its failure to challenge the meaning of “particle




        DRL does not join Alvogen in this argument.

                                           19
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 20 of 27 PageID: 16497



  size” in prior litigation involving the related ‘514 Patent does not preclude it
  from raising the issue here. (Del Response at 32).
         Indivior maintains that no construction of these terms is necessary’ and
  that, in any event, Alvogen is precluded from re-raising this issue here. (P1.
  Opening at 29—3 1). I agree.
         As to construction of the term “particle size,” unless a patentee
  unequivocally imparts a novel meaning to terms in a claim, courts “indulge a
  ‘heavy presumption’ that claim terms carry their full ordinary and customary
  meaning.” Omega Eng’g, mc, v. Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir.
  2003). Here, I find no such novel meaning in the specification. Instead, the
  patent explains that particle size is to be given its plain and ordinary meaning
  —   as construed by a person of ordinary skill in the art   —   such that it means
  where particles are able to pass through a sieve of a specified mesh size, the
  particles are understood to be smaller than that size.
         As to collateral estoppel, my analysis is shaped by the Federal Circuit’s
  opinion that the claims of the two patents are patentably indistinct—and
  indeed, virtually identical except for the “continuously cast” language:
         The parties and the accused products are the same here as in the
         Delaware Case, where there was a final judgment on the merits. See
         Delaware Decision, 2017 WL 3837312 at * 1 n. 1, *20. The only claim
         preclusion element at issue here is whether this case is “based on
         the same cause of action” as the Delaware Case. CoreStates, 176
         F.3d at 194. We thus examine whether the ‘514 patent claims are
         “patentably indistinct” from the ‘305 patent claims. See SimpleAir,
         884 F.3d at 1167. We conclude that they are and that claim
         preclusion likely applies.

         The ‘305 patent has the same specification as the ‘514 patent. The
         only difference between the ‘305 claims asserted here and the ‘514
         claims asserted in the Delaware Case is that the ‘305 claims contain
         the term “continuously cast” in place of “dried” and “drying.”
         Compare ‘514 patent col. 73 1. 48—col. 74 1. 9, with ‘305 patent col.
         73 11. 4—29. There is no dispute that there are no other material
         differences between the claims. As we discussed above, the
         specification limits the scope of the “continuously cast” limitation in
         the ‘305 claims as it limited the scope of the “drying” limitation in
         the ‘514 claims. Specifically, films formed with conventional top air

                                         20
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 21 of 27 PageID: 16498



        drying methods are excluded from the scope of both claim terms.
        While the language of the claim terms changed, the scope of the
        claims did not materially change. The claims of the ‘305 patent are
        thus “patentably indistinct” from those of the ‘514 patent.

        Our conclusion is furthered by Indivior’s filing of a terminal
        disclaimer. During prosecution of the ‘305 patent, Indivior received
        obviousness-wpe double patenting rejections over the claims of the
        ‘514 patent. J.A. 4360—61. In response, Indivior amended its claims
        to replace the “drying” and “dried” limitations with “continuously
        cast.” J.A. 4344—45, 4354—55. It also filed a terminal disclaimer at
        the same time. J.A. 4360—6 1, 6556. While not dispositive, the filing
        of a terminal disclaimer here is a “strong clue” that the claims of the
        ‘305 patent are patentably indistinct from those of the ‘514 patent.
        SimpleAir, 884 F.3d at 1168.

        We hold that the ‘305 claims are patentably indistinct from the ‘514
        claims and that claim preclusion is likely to apply. As a result,
        Indivior has not shown that it is likely to succeed on the merits of
        its infringement claim against DRL.

  Indzviorl, 752 F. App5c 1034—1035; see also Indivior II, 930 F.3d at 1336 (“Even
  where different patents are asserted between two suits, claim preclusion bars a
  patentee from bringing successive suits accusing the defendant’s same product
  of infringing essentially the same patent claims.” (citation omitted)).
        Apart from the “continuously cast” terminology, the ‘305 Patent has the
  same specification as the ‘514 Patent. The absence of any other material
  distinction between the two patents is underscored by the very examples
  Alvogen points to in support of its “particle size” indefiniteness argument. As
  noted above, Alvogen cites examples in the ‘305 Patent specification to argue
  indefiniteness. (Def. Opening at 24). Those very examples, however, appear
  verbatim in the ‘514 Patent. (See P1. Ex. C at 162). Moreover, the claims
  containing the term “particle size” in the ‘305 Patent are identical to the ‘514
  Patent. (Compare P1. Ex. A at 83 with P1. Ex. C at 179 (for example, the ‘514
  Patent, like the ‘305 Patent, claims: “A drug deliven’ composition comprising.
  • wherein the particulate active has a particle size of 200 microns or less   .
                                                                                    .




  Whatever this language gives in terms of an argument for indefiniteness, it
  takes away from any argument for claim preclusion.
                                        21
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 22 of 27 PageID: 16499



           Alvogen ultimately stipulated in the Delaware Litigation that particle size
  in the ‘514 Patent had its plain and ordinary meaning, and a final judgment
  was issued. (See P1. Ex. H; Ex. I). That judgment binds the parties in the
  subsequent ‘305 litigation. Alvogen cannot revive the particle size argument
  simply by filing a patentably indistinct second patent.
            I therefore find likewise that “particle size” with respect to the ‘305
  Patent is not indefinite and has its plain and ordinary meaning.
                     3.   “About 2 mg to About 16 mg of Buprenorphine or a
                          Pharmaceutically Acceptable Salt Thereof’

              Term                      Plaintiff                    Defendant

      “about 2 mg to          plain and ordinary            “a dosage containing
      about 16 mg of          meaning, but if               buprenorphine that
      buprenorphine or a      construction is necessary,    provides buprenorphine
  .   pharmaceutically        for example,                  absorption levels
      acceptable salt         “approximately 2 mg to        bioequivalent to a
      thereof’                approximately 16 mg of        comparable on dose
                              buprenorphine or a            Suboxone® tablet, i.e., a
      ( Exemplary of terms    pharmaceutically              film containing 8 mg
      concerning the
                              acceptable salt thereof’      buprenorphine compared
      quantity of
                                                            to a tablet containing 8
      buprenorphine or
                                                            mg buprenorphine”
      naloxone)
      (‘454 Patent: 1)
      “buprenorphine          plain and ordinary             “buprenorphine Cmax
      Cmax from about         meaning, but if                values that are
      0.624 ng/ml to          construction is necessary,     bioequivalent to a
      about 5.638 ng/ml”      for example                    comparable one dose
                              “buprenorphine Cmax                         tablet, i.e., a
      ( Exemplary of terms    from approximately 0.624       film containing 8 mg
      concerning Cmax or
                              ng/ml to approximately         buprenorphine compared
      AUC values)
                              5.638 ng/ml”                   to a tablet containing 8
      (‘454 Patent: 1)                                       mg buprenorphine”

      (P1. Opening at 32; Def. Opening at 26—27).
            The parties agree that the term “about” means “approximately.” (See the
      parties’ Joint Claims Construction and Preliminary Statement (Dkt. No. 7106
      atDE 73; Dkt. No. 7111 atDE 182)). This dispute, then, is not about the


                                            22
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 23 of 27 PageID: 16500



  actual meaning of the term “about.” Rather, the parties disagree as to whether
  the Suboxone film must provide buprenorphine and naloxone absorption levels
  that are bioequivalent to a comparable dose of Suboxone tablets. (P1. Opening
  at 32—35; Def. Opening at 27—29).
        DRL contends that the specification for the ‘454 patent supports the
  bioequivalence interpretations because it makes repeated reference to the
  purpose of the invention: the production of a Suboxone film that is
  bioequivalent to Suboxone tablets. (Def. Opening at 28—30). Indivior responds
  that the term does not require construction because all of its words have a
  clear and established meaning. (P1. Opening at 32—33). DRL’s “bioequivalence”
  construction, says Indivior, is not sustainable, if only because it would exclude
  disclosed embodiments. (Id. at 33—34; P1. Resp. 27—29).
        I agree with Indivior. “[Ajbsent contravening evidence from the
  specification or prosecution history, plain and unambiguous claim language
  controls the construction analysis.” DSW, Inc. v. Shoe Pavilion, Inc., 537 F.Sd
  1342, 1347 (Fed. Cir. 2008). Here, I find that the claim language is clear and
  unambiguous. Moreover, DRL and Alvogen’s proposed construction cannot be
  adopted here as it improperly limits the claim scope by excluding embodiments
  referenced in the specification. (See P1. Ex. B, col. 14:59—63 (“In one
  embodiment, the film composition provides an in vivo plasma profile having a
  Cmax of less than about 6.4 ng/ml for the agonist and an in vivo plasma
  profile having a Cmax of less than about 400 pg/mI for the antagonist.”); see
  also Indivior Inc.   ji.   Actavis Labs. UT, Inc., No. CV 18-497-RGA, 2019 WL
  2098841 (D. Del. May 14, 2019) (construing the same claim in the ‘454 Patent
  and finding that “many of the sections that Defendant points to in the
  specification do not support its claim construction. (Id. col. 3:32-39 (The
  ‘optimum’ absorption may be, for example, a level that provides a bioequivalent
  absorption.   ..   An ‘optimum’ Cmax of buprenorphine is about 0.67 to about 5.36
  ng/ml’) (emphasis added); Id. col. 14:37-39 (‘[TIhe inventive film composition
  preferably provides an AUC value so as to provide a bioequivalent result


                                             23
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 24 of 27 PageID: 16501



             The claim language is clear and unambiguous; it identifies a chemical

  substance and states the range of permissible weights in milligrams. I construe

  the term “about 2 mg to about 16 mg of buprenorphine or a pharmaceutically

  acceptable salt thereof’ to have its plain and ordinary meaning and do not find

  the term to be limited by bioequivalent dosages.

                          4.     “A Polyethylene Oxide Alone”6


             Term                         Plaintiff                      Defendant


      “a polyethylene          plain and ordinary meaning,    plain and ordinary meaning,
      oxide alone or           but if construction is         or if a construction is
      in combination           necessary, for example, “a     necessary, “a polyethylene
      with   a                 polyethylene oxide or a        oxide alone or in combination
      hydrophilic              polyethylene oxide in          with a hydrophilic cellulosic
      cellulosic               combination with a             polymer”
      polymer”                 hydrophilic cellulosic
                               polymer”
      (‘454 Patent: 9
      10, 11)

  (P1.   Opening at       35; Def. Opening at 32).
             The dispute with respect to this final claim is subtle. It concerns whether

  DRL infringes the ‘454 Patent if its water-soluble matrix contains polyethylene

  oxide      (“P0”) combined with a polymer other than a hydrophilic cellulosic
  polymer (“HCP”).
             The parties ask the court to the meaning of two alternatives: a water-

  soluble matrix comprised of either:

             (1) P0   “alone”; or

             (2) P0   +   HCP.
  Everyone seems to agree that alternative (2) encompasses P0 plus HCP. The

  rub is alternative (1): Does it include P0 in combination with polymers other

  than HCP? Or does it include only 100% P0, not P0 combined with any other

  polymer?




  6          Alvogen does not join DRL in this    argument.

                                                 24
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 25 of 27 PageID: 16502



        DRL takes the latter view. Thus, DRL says, its polymer matrix, which
  includes a P0 plus a polymer that is not HCP, does not infringe the claim. (Id.
  at 33). Indivior takes the former view. It points to the word “comprises,” which,
  it contends, permits a more expansive interpretation of PU “alone.” (P1.
  Response at 3 1—32). Thus, because DRL’s water-soluble matrix contains P0 in
  conjunction with a polymer (even though the polymer is not HCP), it would
  infringe under alternative (1).
        In drafting its claim, Indivior chose the word “alone,” and “alone” is a
  lonely word. In ordinary English, given a choice of “tea alone or tea with milk,”
  we would not assume we were being offered tea with honey, or even tea with
  cream. And in general, this seems like farfetched and convoluted drafting if
  what the writer meant to convey was just “P0 in combination with a polymer.”
  Because Indivior chose to use the word “alone,” it cannot then restore
  disclaimed features by relying on the word “comprising.” Spectrum Int’l, Inc. v.
  Sterilite Corp., 164 F.3d 1372 (Fed. Cir. 1998) acknowledges that “a transitional
  term such as ‘comprising’            .   .   .   does not exclude additional unrecited elements,
  or steps (in the case of a method claim).” Id. 1379—80 (quoting Moleculon
  Research Corp. v. CBS, Inc., 793 F.2d 1261, 1271 (Fed. Cir. 1986)). As Spectrum
  points out, “in the very same sentence, however, the [Moleculon] court limited
  this broad view of ‘comprising’ to avoid altering the scope of the particular
  claim step at issue.   .   .   .   ‘Comprising’ is not a weasel word with which to
  abrogate claim limitations.” Id. (citations omitted).
        Absent some indication that the commonsense meaning of “alone” was
  not intended, I am “powerless to rewrite the claims and must construe the
  language of the claim at issue based on the words used.” SRAM Corp. v. AD-Il
  Eng’g, Inc., 465 F.3d 1351, 1359 (Fed. Cir. 2006) (citation omitted). Of course,
  a drafter may act as its own lexicographer and define terms any way it wishes.
  But nothing in the record here supports Indivior’s counterintuitive construction
  whereby DRL’s film infringes because it contains a matrix consisting of P0 and




                                                         25
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 26 of 27 PageID: 16503



 a polymer that is not HCP. Here, P0 “alone” plainly and unambiguously limits
 the alternative (1) water-soluble matrix to those that contain only P0.
    Ill.      Recovery on the Bonds
        Finally, Alvogen moves separately for an order granting immediate
  recovery on the bonds posted in connection with the court’s injunction pending
  the Court of Appeals’ mandate in IndiviorL (Dkt. No. 7106 at DE 148).
        Rule 65(c) requires an injunction bond “in an amount that the court
  considers proper to pay the costs and damages sustained by any party found to
  have been wrongfully enjoined or restrained.” “The purpose of the bond
  requirement is to protect the enjoined party in the event the injunction should
  not have been imposed.” Howmethca Osteonics v. Zimmer Inc., 461 F. App’x
  192, 198 (3d Cir. 2012). However, “[i]t is settled that one can recover on an
  injunction bond only after a trial and final judgment on the merits.” Clark v. K-
  Man Corp., 979 F.2d 965, 969 (3d Cir. 1992). Only an adverse final judgment
  establishes that a party was wrongfully enjoined in the interim.
         The Third Circuit has recently held that this rule applies to TRO bonds,
  like the one here. See Nat’! Collegiate Athletic Ass’n v. Governor of New Jersey,
  939 F.3d 597, 605 (3d Cir. 2019) (confirming in the context of TROs that
  “whether a party’ was wrongfully enjoined depends upon the final judgment on
  the merits”). “[T]he rule increases predictability of the law, ‘discourag[es
  parties from requesting injunctions based on tenuous legal grounds,’ and
  conserves judicial resources.” Id. at 607 (citations omitted). Our system is not
  one in which, during the litigation, each party has to write the other a check
  every time it falls behind on points.
         Alvogen argues that Indivior made a strategic decision to seek an
   injunction despite the Federal Circuit panel’s having previously ordered that an
                                                                             n,
   injunction against DRL must be lifted. Because of this choice, says Alvoge it
   was wrongfully kept from proceeding to market. (Dkt. No. 7106 at DE 149).
   Indivior responds, correctly in my view, that under settled Third Circuit law




                                          26
Case 2:17-cv-07106-KM-CLW Document 215 Filed 11/05/19 Page 27 of 27 PageID: 16504



 Alvogen may not recover on the bonds before there is a final judgment on the
  merits. (Id. at DE 156).
          A determination as to whether Alvogen was unlawfully enjoined cannot
  be made until “there is final judgment.” American Bible Soc., 446 F. 2d at 594.
  Such a final judgment must take into account many factors that the Court
  cannot properly adjudicate at this stage—for example, the likelihood of
  Alvogen’s having been, as it now claims, the first generic to market but for this
  litigation or this injunction. For this reason, too, even if not barred by Third
  Circuit precedent, the equities would weigh against the grant of Alvogen’s
  motion.
          Alvogen’s motion to recover on the bond is denied without prejudice to a
  later application, if and when appropriate, in connection with the final
  resolution of this case. (Dkt. No. 7106 at DE 148).
     N.         Conclusion
          I construct the disputed terms, for the reasons and in the manner
  detailed above, as follows:
                1. “continuously cast film” means a continuous sheet of cast film
                   that has been dried without solely employing conventional
                   convection air drying from the top.
                2. “particle size” requires no construction.
                3. “about 2 mg to about 16 mg of buprenorphine or a
                   pharmaceutically acceptable salt thereof’ and its equivalent
                   claims have their plain and ordinary meaning.
                4. “a polyethylene oxide alone” means a water-soluble matrix
                   comprised solely of PU.
          Alvogen’s motion to recover on the bond pursuant to Rule 65 (Dkt. No.
  7106 at DE 148) is denied without prejudice.
          An appropriate order follows.
  Dated: November 5, 2019



                                          Kevin McNulty
                                          United States District Judge

                                          27
